 1    BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
 2    Joel D. Smith (State Bar No. 244902)
      Frederick J. Klorczyk III (State Bar No. 320783)
 3    1990 North California Boulevard, Suite 940
      Walnut Creek, California 94596
 4    Tel: (925) 300-4455
      ltfisher@bursor.com
 5    jsmith@bursor.com
      fklorczyk@bursor.com
 6
     Attorneys for Plaintiff
 7

 8                                   UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11   CATHY BASHAW, on behalf of herself and              Case No. 4:18-cv-07292-HSG
     all others similarly situated,
12                                                       STIPULATION AND ORDER
                        Plaintiff,                       MODIFYING BRIEFING SCHEDULE
13                                                       FOR DEFENDANT NNA’S MOTIONS
            v.                                           TO DISMISS OR TRANSFER IN THE
14                                                       BASHAW AND KERKORIAN ACTIONS
     NISSAN NORTH AMERICA, INC. and
15   NISSAN MOTOR CO., LTD,                              [CORRECTED]
16                      Defendants.                      Date:        April 11, 2019
                                                         Time:        2:00 p.m.
17                                                       Courtroom:   2, 4th Floor
                                                         Judge:       Hon. Haywood S. Gilliam, Jr.
18

19

20

21

22

23

24

25

26

27

28
                                                                           CASE NO. 4:18-CV-07292-HSG;
     STIPULATION RE: BRIEFING
 1          WHEREAS, on November 30, 2018, Plaintiff Cathy Bashaw filed a putative class action
 2   Complaint against Defendants Nissan North America, Inc. (“NNA”) and Nissan Motor Co., Ltd.
 3   (“NML”) (collectively, “Defendants”) (the “Bashaw action”);
 4          WHEREAS, on December 31, 2018, Plaintiffs Vaughn Kerkorian and David Turner filed
 5   a putative class action Complaint against Defendants captioned Kerkorian v. Nissan North
 6   America, Inc. et al., No. 4:18-cv-07815-HSG (N.D. Cal. filed Dec. 31, 2018) (the “Kerkorian
 7   action”);
 8          WHEREAS, on January 3, 2019, Plaintiff Bashaw filed a Motion for Consolidation and
 9   Appointment of Interim Class Counsel (Bashaw Dkt. 12) (“Motion for Consolidation”), which,
10   among other things, seeks consolidation of this action with the Kerkorian action;
11          WHEREAS, on January 15, 2019, Defendant NNA filed in the Bashaw and Kerkorian
12   actions a Motion to Dismiss or Transfer for Improper Venue or, In the Alternative, Transfer for
13   Convenience (“Motions to Transfer”) (Bashaw Dkt. No. 19; Kerkorian Dkt. No. 23), and set with
14   the Court’s permission March 14, 2019 as the hearing date;
15          WHEREAS, Plaintiffs’ oppositions to the Motions to Transfer are due February 21, 2019,
16   and NNA’s reply briefs are due February 28, 2019;
17          WHEREAS, on February 11, 2019, the Court continued the hearing on the pending
18   Motion for Consolidation and Motions to Transfer from March 14, 2019 to April 11, 2019;
19          WHEREAS, Plaintiffs and NNA have met and conferred through counsel and have agreed
20   to modify the briefing schedule for NNA’s Motions to Transfer, as set forth below;
21          WHEREAS, the stipulated modifications to the briefing schedule will not alter the April
22   11, 2019, hearing date or otherwise impact any other deadlines already set by the Court;
23          WHEREAS, by entering into this Stipulation, NNA does not waive, and hereby preserves,
24   any and all defenses, objections, and motions available to it under federal or state law, including
25   without limitation any defenses that it may raise under Federal Rule of Civil Procedure 12(b) or
26   any other due order of pleadings motion;
27          THEREFORE, IT IS HEREBY STIPULATED by the parties, through their respective
28   counsel, as follows:

     STIPULATION RE: BRIEFING                         -1-                     CASE NO. 4:18-CV-07292-HSG
 1          1) Plaintiffs in the Bashaw and Kerkorian actions shall file their opposition(s) to the
 2                 pending Motions to Transfer on or before February 28, 2019;
 3          2) Defendant NNA shall file its reply briefs in support of the pending Motions to
 4                 Transfer on or before March 14, 2019;
 5          3) If the Court denies this Stipulation prior to Plaintiffs’ filing of their opposition brief(s),
 6                 NNA agrees not to argue Plaintiffs waived their opposition to the Motions to Transfer
 7                 if Plaintiffs file their opposition brief(s) within three days of such denial.
 8   Dated: February 19, 2019                               BURSOR & FISHER, P.A.
 9
                                                            By: /s/ Joel D. Smith
10
                                                           L. Timothy Fisher (State Bar No. 191626)
11                                                         Joel D. Smith (State Bar No. 244902)
                                                           Frederick J. Klorczyk III (State Bar No. 320783)
12

13
     Dated: February 19, 2019                               DRINKER BIDDLE & REATH LLP
14

15
                                                            By: /s/ Paul J. Riehle
16                                                              Paul J. Riehle
                                                                E. Paul Cauley Jr. (pro hac vice pending)
17                                                              Matthew J. Adler
18                                                          Attorneys for Defendant
                                                            NISSAN NORTH AMERICA, INC.
19

20
                                 Attestation Pursuant to Civil Local Rule 5-1(i)
21
            Pursuant to Civil Local Rule 5-1(i), I, Joel D. Smith, hereby attest that I have obtained
22
     concurrence in the filing of this document from the other signatory to this document.
23
            I declare under penalty of perjury under the laws of the United States of America that the
24
     foregoing is true and correct. Executed this 19th day of February 2019 in Walnut Creek,
25
     California.
26
                                                                By: /s/ Joel D. Smith
27                                                                  Joel D. Smith

28

     STIPULATION RE: BRIEFING                             -2-                       CASE NO. 4:18-CV-07292-HSG
 1                                           ORDER
 2

 3   Pursuant to Stipulation, IT IS SO ORDERED.
 4
     Date: February 20, 2019
 5                                                      Hon. Haywood S. Gilliam, Jr.
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: BRIEFING                     -3-                CASE NO. 4:18-CV-07292-HSG
